Exhibit Consolidated financial highlights Consolidated Three months ended September 30, Nine months ended September 30, ($ 000s except per unit data) 2009 2008 % Change 2009 2008 % Change Revenue (net of royalties and financial derivative instruments) from continuing operations $ 465,432 $ 1,097,408 (58 ) $ 1,242,124 $ 2,219,843 (44 ) Funds flow from Provident Upstream operations (1) $ 28,425 $ 107,442 (74 ) $ 81,274 $ 291,453 (72 ) Funds flow from Provident Midstream operations (1) 26,444 32,537 (19 ) 106,392 144,390 (26 ) Funds flow from continuing operations (1) $ 54,869 $ 139,979 (61 ) $ 187,666 $ 435,843 (57 ) Per weighted average unit – basic $ 0.21 $ 0.55 (62 ) $ 0.72 $ 1.71 (58 ) Per weighted average unit – diluted (2) $ 0.21 $ 0.51 (59 ) $ 0.72 $ 1.71 (58 ) Distributions to unitholders $ 47,238 $ 92,188 (49 ) $ 148,761 $ 274,967 (46 ) Per unit $ 0.18 $ 0.36 (50 ) $ 0.57 $ 1.08 (47 ) Percent of funds flow from continuing operations paid out as declared distributions 86 % 66 % 30 79 % 63 % 25 Net income (loss) $ 51,663 $ 351,105 (85 ) $ (68,682 ) $ 200,640 - Per weighted average unit – basic $ 0.20 $ 1.37 (85 ) $ (0.26 ) $ 0.79 - Per weighted average unit – diluted (2) $ 0.20 $ 1.29 (84 ) $ (0.26 ) $ 0.79 - Capital expenditures (continuing operations) $ 25,621 $ 73,252 (65 ) $ 108,675 $ 192,044 (43 ) Acquisitions (continuing operations) $ 18,336 $ 136 $ 18,777 $ 21,211 Proceeds on sale of assets (continuing operations) $ 238,675 $ - $ 238,623 $ 1,624 Proceeds on sale of discontinued operations, net of tax $ - $ 232,513 $ - $ 438,862 Weighted average trust units outstanding (000s) - basic 262,245 255,842 3 260,887 254,391 3 - diluted (2) 262,245 277,102 (5 ) 260,887 254,391 3 Consolidated As at As at September 30, December 31, ($ 000s) 2009 2008 % Change Capitalization Long-term debt (including current portion) $ 630,684 $ 765,679 (18 ) Unitholders’ equity $ 1,442,217 $ 1,636,347 (12 ) (1) Represents cash flow from continuing operations before changes in working capital and site restoration expenditures.Effective in the first quarter of 2008, Provident's USOGP business was accounted for as discontinued operations. (2) Includes dilutive impact of unit options and convertible debentures. Provident Energy 2009 Third Quarter Results - 1 - Operational highlights Three months ended September 30, Nine months ended September 30, 2009 2008 % Change 2009 2008 % Change Oil and Gas Production - continuing operations Daily production - Provident Upstream Crude oil (bpd) 9,276 12,805 (28 ) 10,002 12,529 (20 ) Natural gas liquids (bpd) 1,169 1,195 (2 ) 1,137 1,227 (7 ) Natural gas (mcfd) 65,525 85,628 (23 ) 72,468 85,244 (15 ) Provident Upstream oil equivalent (boed) (1) 21,366 28,271 (24 ) 23,217 27,963 (17 ) Average realized price from continuing operations (before realized financial derivative instruments) Crude oil blend ($/bbl) $ 62.06 $ 102.66 (40 ) $ 51.93 $ 94.49 (45 ) Natural gas liquids ($/bbl) $ 39.76 $ 91.72 (57 ) $ 39.69 $ 85.96 (54 ) Natural gas ($/mcf) $ 2.90 $ 8.60 (66 ) $ 3.72 $ 8.74 (57 ) Oil equivalent ($/boe) (1) $ 38.01 $ 76.42 (50 ) $ 35.92 $ 72.74 (51 ) Field netback from continuing operations (3) (before realized financial derivative instruments) ($/boe) $ 16.70 $ 48.41 (66 ) $ 16.02 $ 45.85 (65 ) Field netback from continuing operations (3)(including realized financial derivative instruments) ($/boe) $ 18.09 $ 45.69 (60 ) $ 18.39 $ 43.33 (58 ) Midstream Provident Midstream NGL sales volumes (bpd) 98,229 111,313 (12 ) 114,073 119,456 (5 ) Adjusted EBITDA (000s) (2) $ 27,119 $ 37,339 (27 ) $ 121,462 $ 175,095 (31 ) (1) Provident reports oil equivalent production converting natural gas to oil on a 6:1 basis. (2) Adjusted EBITDA is earnings before interest, taxes, depletion, depreciation, accretion and other non-cash items - see "Reconciliation of non-GAAP measures". (3) Field netback from continuing operations is a non-GAAP measure - see "Provident Upstream segment review - operating netback". Provident Energy 2009 Third Quarter Results - 2 - Management’s discussion and analysis The following analysis dated November 10, 2009 provides a detailed explanation of Provident Energy Trust’s (“Provident’s”) operating results for the three and nine months ended September 30, 2009 compared to the same time period in 2008 and should be read in conjunction with the consolidated financial statements of Provident, found later in the interim report. Provident Energy Trust has diversified investments in certain segments of the energy value chain. Provident currently operates in two key business segments: Canadian crude oil and natural gas production (“COGP” or “Provident Upstream”), and Provident Midstream.Provident’s Upstream business produces crude oil and natural gas from seven operating areas in the western Canadian sedimentary basin.In August of 2009, Provident initiated a process to sell certain oil and natural gas production assets represented by the operating areas of Southeast Saskatchewan, Southwest Saskatchewan and Lloydminster.At the end of the third quarter, Provident has completed the sale of the operating areas of Southeast Saskatchewan and Southwest Saskatchewan and subsequent to the third quarter, announced the sale of the Lloydminster properties.The Midstream business unit operates in Canada and the U.S.A. and extracts, processes, markets, transports and offers storage of natural gas liquids within the integrated facilities at Younger in British Columbia, Redwater and Empress in Alberta, Kerrobert in Saskatchewan, Sarnia in Ontario, Superior in Wisconsin and Lynchburg in Virginia.Effective in the first quarter of 2008, Provident’s United States oil and natural gas production (“USOGP”) business was accounted for as discontinued operations. The USOGP business was sold in two transactions, the first in June and the second in August, 2008. This analysis commences with a summary of the consolidated financial and operating results followed by segmented reporting on the Upstream business unit and the Midstream business unit.The reporting focuses on the financial and operating measurements management uses in making business decisions and evaluating performance. This analysis contains forward-looking information and statements.See “Forward-looking information” at the end of the analysis for further discussion. The analysis refers to certain financial and operational measures that are determined to not be in accordance with generally accepted accounting principles (GAAP) in Canada. These non-GAAP measures include funds flow from continuing operations, adjusted EBITDA and operating netbacks. Management uses funds flow from continuing operations to analyze operating performance.It is also reviewed in setting monthly distributions and takes into account required debt repayment and /or capital programs in establishing the amount to be distributed. Funds flow from continuing operations as presented is not intended to represent cash flow from operations or operating profits for the period nor should it be viewed as an alternative to cash provided by operating activities, net earnings or other measures of financial performance calculated in accordance with Canadian GAAP. All references to funds flow from continuing operations throughout this report are based on cash provided by operating activities before changes in non-cash working capital from continuing operations, site restoration expenditures and cash provided by operating activities from discontinued operations. See “reconciliation of non-GAAP measures”. Management uses adjusted EBITDA to analyze the operating performance of each business unit.
